Case: 22-10146     Document: 00516391691         Page: 1     Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 12, 2022
                                  No. 22-10146
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ryan Keith Fields,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:01-CR-127-1


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Ryan Keith Fields, federal prisoner # 27957-177, is serving a 480-
   month term of imprisonment imposed in 2002 following his jury trial
   conviction for possession with intent to distribute more than 50 grams of a
   mixture and substance containing cocaine base, as well as sentences on other


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10146      Document: 00516391691          Page: 2     Date Filed: 07/12/2022




                                    No. 22-10146


   convictions. See 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii); 21 U.S.C. § 851. He
   moved for a sentence reduction under § 404 of the First Step Act of 2018,
   Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018). The district court denied
   the motion, determining that Fields was ineligible because he had been
   sentenced under the Guidelines as a career offender. Fields challenges that
   determination on appeal and also moves for the appointment of counsel.
          The district court’s decision whether to reduce a sentence pursuant
   to the First Step Act is generally reviewed for abuse of discretion. United
   States v. Jackson, 945 F.3d 315, 319 & n.2 (5th Cir. 2019). To the extent the
   district court’s determination turns on the meaning of a federal statute such
   as the First Step Act, including as to questions of eligibility, de novo review
   applies. See United States v. Winters, 986 F.3d 942, 947 (5th Cir. 2021).
          Fields committed the relevant offense of conviction in 2001, prior to
   the effective date of the Fair Sentencing Act of 2010. See United States v.
   Hegwood, 934 F.3d 414, 416 (5th Cir. 2019), abrogated by Concepcion v. United
   States, No. 20-1650, 2022 WL 2295029 (U.S. June 27, 2022). His conviction
   under § 841(b)(1)(A)(iii) is a covered offense and he is therefore eligible for
   a sentence reduction as to that count under the First Step Act, and the district
   court erred in concluding otherwise. See United States v. Stewart, 964 F.3d
   433, 436-39 (5th Cir. 2020); Jackson, 945 F.3d at 318-20.
          His eligibility, however, is not tantamount to an entitlement to such
   relief. See Jackson, 945 F.3d at 321. The district court’s order denying
   Fields’s motion for a sentence reduction is therefore VACATED and
   REMANDED for the district court to determine, in its discretion, whether
   his sentence should be reduced. His motion for the appointment of counsel
   is DENIED without prejudice to refiling in the district court.




                                          2